            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 1 of 28




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     DAVID W. BATHKE,                                 CASE NO. C19-5338 BHS
 8
                             Plaintiff,               DECISION, FINDINGS OF FACT,
 9          v.                                        AND CONCLUSIONS OF LAW

10   CITY OF OCEAN SHORES,

11                           Defendant.

12

13                                           DECISION

14          Plaintiff David Bathke (“Bathke”) had planned to finish his 40-year career in the

15   fire service industry by taking the position of fire chief in the small Washington coastal

16   town of Ocean Shores (“the City”). For the reasons of job security, before he accepted the

17   offer of this position that was extended to him by Mayor Crystal Dingler (“Dingler”), he

18   requested assurance that he would be provided employment security protections. Dingler

19   gave him this assurance by referring him to written documents that would apply to his

20   employment with the City. These included: (1) the collective bargaining agreement the

21   City had with its exempt employees, the Exempt Employees Agreement (“EEA”); (2) the

22


     ORDER - 1
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 2 of 28




 1   City Personnel Manual (“PM”); (3) the City’s collective bargaining agreement with its

 2   firefighters (“CBA”); and (4) the Standard Operating Guideline 2000:00 (“SOG”).

 3          While the City and Bathke disagree as to the effect of these documents on the

 4   interpretation of the “for cause” standard for employment termination, there is accord that

 5   these documents together constitute an employment contract and that “for cause” is the

 6   standard Dingler should have relied upon in making any decision to terminate Bathke’s

 7   employment. No matter which interpretation the Court adopts, the standard of “for cause”

 8   entails the requirement that, when an employer makes a termination decision, that

 9   decision much be actuated in good faith which means that the employer must provide the

10   employee procedural fairness. See Lambert v. Morehouse, 68 Wn. App. 500, 505 (1993)

11   (citing Gaglidari v. Denny’s Rests., 117 Wn.2d 426, 437 (1991)). In her attempt to meet

12   this requirement, Dingler failed. The City breached its contract with Bathke, and he is

13   entitled to damages.

14          During the recruiting process, Bathke was told by Dingler the fire department

15   needed a strong leader to address issues within that organization. It was understood that

16   implementing changes would present some challenges. And Bathke implemented several

17   changes, many of which some firefighters disagreed with. Even so, for the nearly year

18   and a half that Bathke held the position of fire chief, no complaints were lodged by any

19   firefighter or Dingler about his performance.

20          Bathke began his employment in the position of fire chief for the City on June 12,

21   2017 after approximately one month of consulting work with the City. He maintained a

22   probationary employee status for his first six months. Bathke’s probation ended, and


     ORDER - 2
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 3 of 28




 1   Dingler sent him a letter confirming his permanent status as fire chief on November 12,

 2   2017, in which Dingler said, “I am impressed with your leadership skills and style and

 3   look forward to a long career for you here in Ocean Shores.”

 4          It was not until December 13, 2018 when Dingler met with members of the

 5   firefighters’ union that any firefighter communicated a complaint about Bathke’s

 6   performance as fire chief to Dingler, Bathke’s supervisor. The firefighters’ union had

 7   taken a no confidence vote as to Bathke’s leadership on December 10, 2018, and all who

 8   were in attendance voted in favor of no confidence. On December 13, 2018, the union

 9   members presented Dingler and Human Resource Specialist Dani Smith (“Smith”) a list

10   of complaints that had first surfaced at a firefighters’ union meeting three days earlier; the

11   complaints were summarized in meeting notes taken by Smith. On the day following her

12   meeting with the firefighters, December 14, 2018, Dingler apparently accepted these

13   complaints at face value—without seeking any response or information from Bathke or

14   conducting an independent inquiry—and placed him on administrative leave with pay.

15   On February 8, 2019, Bathke’s status was changed to unpaid administrative leave.

16          It is significant that the fire department leadership, consisting of the chief,

17   captains, and lieutenants, met monthly to discuss current issues and problems within the

18   department. Minutes were taken of these meetings, and none of the complaints that were

19   later detailed by certain firefighters at the no confidence vote were documented at the

20   monthly meetings; the reason for which is that they were not likely raised, as Bathke

21   contends. Though there are provisions in City policies for the making and processing of

22   complaints or grievances, not one of the complaints communicated to Dingler by the


     ORDER - 3
             Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 4 of 28




 1   firefighters were ever made or pursued in accordance with these policies. Additionally,

 2   though a provision in the PM, ¶ 5.410(c), provided that every employee was to be

 3   evaluated at least once a year, Dingler, as Bathke’s supervisor, never performed such an

 4   evaluation. Bathke had no reason to suspect that his job performance was in any way

 5   viewed by members of the department or Dingler as deficient.

 6          At Dingler’s request, Firefighter and Local 2109 President Corey Kuhl sent

 7   Dingler an email on January 7, 2019 laying out the list of complaints the union had

 8   identified in connection with Bathke’s performance as fire chief. The list overlaps with

 9   some of the complaints stated in Dingler’s pre-termination letter but also contains

10   allegations not in that letter or in Notice of Disciplinary Decision.

11          The City then engaged Robin Nielsen (“Nielsen”), an outside investigator. She

12   visited the City on January 9, 2019 to determine whether Bathke had committed any

13   discriminatory acts or created a hostile work environment. She interviewed only six

14   firefighters. She did not interview Bathke. On January 11, 2019 Nielsen orally

15   communicated her initial findings to the City—that she found no evidence of any

16   unlawful discrimination, harassment, or a hostile work environment. She did indicate

17   there may be some performance issues with Bathke, and she inquired as to whether the

18   City wanted her to further her investigation into those issues. On January 15, 2019, the

19   City informed Nielsen that no further investigation by her was desired and that no formal

20   report to the City on her findings was necessary.

21          On the very next day, January 16, 2019, Dingler, without conducting any

22   interview of Bathke or undertaking any investigation to explore the firefighters’


     ORDER - 4
             Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 5 of 28




 1   allegations, sent a letter to Bathke informing him that he had “lost the trust and respect of

 2   the members of your department” and that she could “see no path forward” for him to

 3   continue as chief of the fire department.” In the letter, Dingler offered Bathke four

 4   months of severance pay in exchange for his resignation. Remarkably, there were scant

 5   details in that letter setting out specific complaints. Dingler did indicate that she would

 6   like to “sit down and talk” with Bathke after January 28, 2019. As invited by Dingler,

 7   Bathke employed legal counsel, Scott Wellman, who sent a letter to the City on Bathke’s

 8   behalf on January 23, 2019. The letter rejected the City’s offer and suggested a solution

 9   through a mediation process. This proposal was in turn rejected, there was no further

10   consideration of having a meeting between Dingler and Bathke, and instead the City

11   provided notice of a Loudermill pre-disciplinary hearing along with a Summary of

12   Charges on February 13, 2019.

13          The pre-disciplinary hearing was conducted on March 12, 2019. Other than a brief

14   opening statement by attorney Wellman on Bathke’s behalf, the 3.5-hour long hearing

15   consisted mostly of Bathke addressing in narrative fashion each of the complaints stated

16   in the summary of charges letter to Bathke. During the period between the placement of

17   Bathke on administrative leave and the pre-termination hearing, there were at least three

18   documents that set out complaints regarding Bathke’s performance in his position of fire

19   chief: (1) the notes taken by Smith of the December 13, 2018 meeting involving Dingler,

20   Kuhl, Captain Matt Krick, and Smith; (2) the January 7, 2019 email from Kuhl to

21   Dingler; and (3) the February 13, 2019 Notice of Pre-Disciplinary Hearing.

22


     ORDER - 5
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 6 of 28




 1          In arriving at its decision in this case, the Court is confining its analysis to those

 2   complaints that were presented in the Notice of Pre-Disciplinary Hearing, some of which

 3   were sustained and became the basis of Dingler’s decision to terminate Bathke’s

 4   employment as presented in the Notice of Disciplinary Decision. It is important and

 5   relevant to set out the charges included in the Notice of Pre-Disciplinary Hearing

 6   showing not just those charges that were sustained but those that were not sustained or

 7   were abandoned.

 8          In the interest of organization and simplicity the following is a chart setting out a

 9   description of each complaint Dingler cited in her Notice of Pre-termination Hearing,

10   Bathke’s response at the hearing, and Dingler’s conclusions and decision.

11        City’s Summary of             Bathke’s Response           City’s Conclusions
                Charges
12                 1. Failure to Establish Trust and Confidence Among Staff.
      Engages in bullying,          Denies pattern of abuse.    Found behavior could
13    intimidation, and             There were no complaints    “reasonably be construed
      favoritism; displays anger; or grievances ever filed      as bullying or abusive.”
14    and is narcissistic.          regarding abuse. Contends There was “significant
                                    that these are false        degradation of trust and
15                                  accusations—that he was     respect in the department.”
                                    the one who implemented
16                                  an emphasis on anti-
                                    harassment. Cited need to
17                                  bring order. Provided
                                    details of need for strong
18                                  leadership that incurred
                                    resistance and cited praise
19                                  given to employees.

20

21

22


     ORDER - 6
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 7 of 28




 1           2. Poor Judgment and Decision-Making with Respect to Purchases and
                                         Expenditures.
 2    E71 Top Mount Generator: E71 Top Mount                  E71 Top Mount
      Purchased at more cost      Generators: Complaint was Generators: Accepted the
 3    than the unit it replaced,  based upon erroneous        explanation about the false
      and the unit was incapable report that he spent $4000   reporting on higher
 4    of remote start. Did not    to $5000 when, in fact, the expense but still
      consult firefighters.       generator cost under        disapproved failure to get
 5                                $1000—less than the one it one with remote start.
                                  replaced. Could not fit the
 6                                generator that would be its
                                  factory replacement that
 7                                had remote start.
      Portable Inverter           Portable Inverter           Portable Inverter
 8    Generators:                 Generators:                 Generators: One generator
      Purchased Paladin           False allegation. Company already broken and no
 9    generators from company     not going out of business,  recourse.
      going out of business with but rather taken over by
10    no recourse—bought “as      Honeywell. And was a
      is.”                        good deal: 4 generators for
11                                $1500.
      Bunker Gear: New Bunker Bunker Gear: False              Bunker Gear: “Kick-back”
12    Gear poorly fitting and of  allegation regarding “kick- explanation accepted. Still
      marginal quality. Got a     back.” Each firefighter     had complaints that the
13    “kick-back” from vendor.    fitted with high quality    gear was uncomfortable
                                  meeting national standards. and poor fitting.
14                                No one ever complained.
      Plastic Intubation Devices; Plastic Intubation Devices; Plastic Intubation Devices;
15    Aladtec Software; Fire      Aladtec Software; Fire      Aladtec Software; Fire
      Suppression Foam; Ladder; Suppression Foam; Ladder; Suppression Foam; Ladder;
16    Zoll Maintenance            Zoll Maintenance            Zoll Maintenance
      Agreement for AED’s:        Agreement for AED’s:        Agreement for AED’s:
17    These were lumped           Explanations for each       No contrary findings to
      together because they had a given. The allegations      Bathke’s responses on his
18    common theme; the           about suppression foam      assertion of false
      employees’ input was not    and ladder are false. He    allegations. Did find that
19    considered. The Zoll        didn’t purchase either.     the ladder and airway
      maintenance agreement       Allegation was made about devices were “problematic
20    was allowed to lapse.       his purchasing suppression products for one reason or
                                  foam. The Zoll              another.”
21                                maintenance agreement
                                  allegation is false. It was
22                                not allowed to lapse.


     ORDER - 7
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 8 of 28




 1
       3. Failure to Comply with Policies and Legal Requirements in Personnel Matters
 2    Disciplinary Proceedings    Disciplinary Proceedings      Disciplinary Proceedings
      Involving FF Schmitz:       Involving FF Schmitz:         Involving FF Schmitz:
 3    Failure to follow           After initial fact-finding    Accepted defense except
      disciplinary policies.      meeting with union            the process before
 4                                representation, the next day involving H.R. and
                                  legal counsel was brought     Attorney. Implied breach
 5                                in. Bathke followed advice of attorney-client
                                  and guidance of Human         communications in
 6                                Resources Specialist and      presenting response. (It
                                  Attorney. This was second was never explained by
 7                                incident requiring            Dingler in the letter of
                                  discipline. No complaint      termination or at trial how
 8                                had been made by the          this was a violation.)
                                  Mayor of handling until the
 9                                Notice of Pre-termination
                                  Hearing.
10    Requiring FF Frank to       Requiring FF Frank to         Requiring FF Frank to
      come in early to work out; come in early to work out; come in early to work out;
11    changes to shift:           changes to shift:             changes to shift:
      Violated union contract by Followed past practice with Explanation accepted; but
12    initially placing FF Frank  new employee for              should have discussed with
      on a 40-hour work week.     orientation purposes. Frank union in advance.
13    FF Frank was not paid       was paid overtime. This       Apparently accepted the
      overtime.                   was a false allegation.       overtime defense.
14    Failure to Comply with      Failure to Comply with        Failure to Comply with
      Pre-Employment Medical      Pre-Employment Medical        Pre-Employment Medical
15    Examination:                Examination:                  Examination:
      Improper requirement for    A firefighter expressed       Apparently, response
16    testing for sexually        concerns about the            accepted. But new concern
      transmitted disease when    appropriateness of taking     raised regarding requiring a
17    bringing on a volunteer     on a woman about whom         drug test upon a firefighter
      EMT. (Remaining general there were concerns on her that had fallen “from the
18    allegation unclear).        background. Sought            hulk.” The post-accident
                                  guidance from HR              drug testing allegation
19                                Specialist Smith. Did not     regarding the “hulk” was
                                  order a test, and no test was not specifically included in
20                                performed, though a drug      Dingler’s pre-termination
                                  test is authorized by a       letter. Dingler did not
21                                policy in the Employee        explain why post-accident
                                  Manual after reportable       testing would be improper
22                                injury involving City


     ORDER - 8
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 9 of 28




 1                                    property and is not             or in violation of City
                                      “random testing.”               policy.
 2
      Hiring a friend from            Hiring a friend from            Hiring a friend from
 3    Wisconsin over the Fourth       Wisconsin over the Fourth       Wisconsin over the Fourth
      of July:                        of July:                        of July:
 4    Hired a friend for extra        False allegation. FF Travis     Explanation was accepted
      coverage on holiday “rather     Bearden was in charge of        except that still concerned
 5    than allowing one of your       scheduling for Fourth of        about lack of knowledge of
      seasoned Fire Captains to       July. He made the               the community.
 6    be in charge of the station.”   assignments.
      Friend paid more than
 7    others and did not know
      procedures.
 8    Use of City staff for           Use of City staff for           Use of City staff for
      personal errands and jobs:      personal errands and jobs:      personal errands and jobs:
 9    Hired a City employee to        Had an employee, who            No mention in termination
      paint house interior and        does house painting on the      of the painting episode.
10    paid by giving a rifle as       side, to do some interior       Accepted explanation of
      payment rather than actual      painting. The painter           delivery of exercise
11    monetary payment; used          wanted extra money to buy       equipment. Still reported
      Active 911 to solicit           a rifle. Bathke offered a       use of 911 to solicit
12    employee help in move;          rifle as part of the payment,   moving, but even if
      used an on-duty employee        and it was accepted. False      Aladtec, should not be used
13    to deliver piece of exercise    statement about using 911       by employees to help
      equipment to home.              to solicit moving help.         move. (No policy or rule
14                                    Doesn’t have access to 911      cited as constituting a
                                      system. He used the             violation).
15                                    Aladetec system which is
                                      use for personal
16                                    communications as well
                                      scheduling. The exercise
17                                    equipment was won at a
                                      firefighter’s auction. FF
18                                    Kuhl told Bathke if Bathke
                                      won it he would deliver it.
19    Grievances:                     Grievances:                     Grievances:
      Union grieved Bathke’s          Not addressed beyond the        Not addressed beyond the
20    personnel decisions more        response in Charge 3.           decision in Charge 3.
      than prior leadership.
21    Examples, discipline of FF
      Schmitz and FF Franks
22    working a 40-hour week.


     ORDER - 9
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 10 of 28




 1    Breaking the Chain of            Breaking the Chain of         Breaking the Chain of
      Command:                         Command:                      Command:
 2    Captains complain that           Not discussed.                Not discussed.
      Bathke directly supervises
 3    lieutenants.
                         4. Failure to Respond Promptly or Properly to Calls
 4    Failure to respond to            Failure to respond to         Failure to respond to
      fatality fire until after the    fatality fire until after the fatality fire until after the
 5    scene had cleared. Didn’t        scene had cleared. Didn’t     scene had cleared. Didn’t
      debrief firefighters.            debrief firefighters.         debrief firefighters.
 6    Several agencies present to Was present as                     Only present at mop up
      assist fire department but       demonstrated by photo         stage. Should have
 7    Bathke only present after        Bathke took of firefighter    debriefed firefighters, not
      event over. Bathke failed to at the scene using a hose to just by Captain Krick.
 8    debrief responders.              extinguish fire. Captain
                                       Krick, as incident
 9                                     commander, was
                                       responsible for debriefing.
10    Response to Tsunami              Response to Tsunami           Response to Tsunami
      Warning.                         Warning.                      Warning.
11    Staff had difficulty             Bathke was present.           Explanation accepted,
      reaching Bathke                                                except Dingler said “as I
12    concerning the tsunami                                         recall, you were not versed
      warning and he was not                                         in our tsunami protocols.”
13    aware of steps to be taken.
                                       5. Disrespectful Comments
14    Made statement about             Made statement about          Made statement about
      having council member.           having council member.        having council member.
15    Bathke had been heard            Bathke said he had the vote Clarification accepted but
      boasting that he had a           of a council member in his still regarded as “lack of
16    council member in his            pocket regarding a rate       decorum.”
      pocket.                          increase.
17    Bathke responded                 Bathke responded              Bathke responded
      negatively in connection         negatively in connection      negatively in connection
18    with an issue involving Lt. with an issue involving Lt. with an issue involving Lt.
      Kuhl.                            Kuhl.                         Kuhl.
19    Manner was abrasive,             Lengthy explanation given. Not included as basis for
      counterproductive and                                          decision to terminate.
20    “reflected poorly on our
      agency.”
21

22


     ORDER - 10
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 11 of 28




 1                                      6. Dishonesty
      False statement attributed False statement attributed       False statement attributed
 2    to Mayor.                  to Mayor.                        to Mayor.
      Mayor did not order        False. Bathke told others        Not included as basis for
 3    Bathke to purchase a new   that Mayor said to keep the      termination.
      command vehicle as         command vehicle in the
 4    Bathke asserted.           budget.
      False statement made to    False statement made to          False statement made to
 5    Dani Smith regarding Fire Dani Smith regarding Fire         Dani Smith regarding Fire
      Inspector.                 Inspector.                       Inspector.
 6    Dingler did not know about Told Dingler about it in a       Dingler still unhappy about
      the demotion.              meeting and she was              handling of the matter and
 7                               copied on email concerning       that Bathke said that the
                                 the subject.                     mayor supported the
 8                                                                action.

 9
           The forgoing table reflects that many of the complaints that made up the February
10
     23 letter to Bathke were either not sustained, were abandoned, or were substantially
11
     accepted by the Mayor based on Bathke’s response to them. Despite this, on March 22,
12
     2019, the City gave Bathke an official notice that he was terminated from his
13
     employment.
14
           In reviewing Dingler’s actions, the Court is not permitted to substitute its view of
15
     whether Dingler’s decision to terminate Bathke’s employment was the correct one.
16
     Instead, the Court is charged with determining whether “at the time plaintiff was
17
     dismissed defendant reasonably, in good faith, and based on substantial evidence
18
     believed plaintiff had [committed the violations].” Gaglidari, 117 Wn.2d at 438.
19
           Although Dingler may have attempted to be objective in her findings and ultimate
20
     conclusions, her deliberative process was infected by an unfair process leading up to the
21
     pre-termination hearing. When she wrote the letter proposing his resignation, she
22


     ORDER - 11
              Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 12 of 28




 1   appeared to have made up her mind that Bathke’s employment was going to end. It was

 2   contrary to best practices for her to be both the investigator and the decision maker.

 3   Dingler made no attempt to delve into the individual complaints but accepted them at

 4   face value as reported to her by the firefighters; she could have sought out other

 5   witnesses and City documents that were relevant to issues. She did not do anything more

 6   before the pre-termination hearing than rely on what turned out to be, in many cases, the

 7   firefighters’ inaccurate, misleading, or incomplete reports and allegations. Even more

 8   astonishing is that her investigation did not include an interview with Bathke or an

 9   opportunity for him to provide evidence until the pre-disciplinary hearing itself. This

10   course of action also was a violation of standards for pre-disciplinary investigations in the

11   employment arena according to the expert testimony of Deborah Diamond. Dingler’s

12   actions and omissions, if viewed separately, might not constitute sufficient evidence of an

13   unfair process. But, taken as a whole, the cumulative effect of these rendered the decision

14   to terminate as the product of an unfair process and, thus, as a legal matter made in bad

15   faith.

16            Although the claim in this lawsuit is one for a breach of contract, there was not a

17   formal employment agreement. Instead the contract that was breached consists of four

18   City documents, which are relevant to the Court’s inquiry. Those documents are: (1) the

19   PM; (2) the EEA; (3) CBA; and (4) SOG. What all have in common is that an employee

20   may only be discharged “for cause.” The EEA provided that the standard for “just cause”

21   is to be “cause with the grounds therefore the same as those for union represented

22   employees.” Bathke argues that, in the union context in the State of Washington, the


     ORDER - 12
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 13 of 28




 1   Daugherty factors, which were originally presented in 1964 by arbitrator Carroll

 2   Daugherty and were endorsed in Civil Service Commission of City of Kelso v. City of

 3   Kelso, 137 Wn.2d 166 (1999), apply. This argument is persuasive. Dingler confirmed this

 4   understanding in her deposition:

 5                  Q: (Plaintiff’s Counsel) Meaning that not only would you have to
            satisfy what constitutes cause in the personnel manual, but you would have
 6          to satisfy what constitutes cause in the –for—firing a union-represented
            employee; am I right?
 7
                    A: (DINGLER) This—yes, I believe that’s true.
 8
                   Q: And he was to be treated as far as being fired the same as a union-
 9          represented employee; am I right?

10                  Defendant’s Counsel: I will object to the form.

11                A: Okay, I believe that’s true according to this document [referring
            the EEA], yes. 1
12
            Dingler’s answer further informs the question of what was intended by the party
13
     who drafted these documents and was charged with implementing the agreement. While
14
     the language of the EEA states “Employees’ employment shall not be terminated by the
15
     City except for ‘cause”, with the grounds therefor to be the same as those applicable to
16
     the City’s union represented employees . . . ”, it is fair to read this arguably ambiguous
17
     language, as Dingler did in her testimony, to regard the term “grounds” as implicating the
18

19

20          1
               While the PM at Section 9.810(a) provides, “Although the City normally follows these
     conditions and procedures, the City retains the right to deviate from them as it deems necessary
21   at is sole discretion,” the City has not invoked or argued the applicability of this section to the
     Bathke termination. Rather, it has acknowledged that the standard for review of his termination
22   is “for cause.”



     ORDER - 13
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 14 of 28




 1   protections of the City’s collective bargaining agreements. Arguably, this would include

 2   the application of the Daugherty factors when analyzing those grounds.

 3          However, the outcome of the case does not depend upon whether the “for cause”

 4   standard includes the Daugherty rubric because this standard even without such a rubric

 5   “entails much more than a valid reason; it involves such elements as procedural fairness,

 6   the presence of mitigating circumstances, and the appropriateness of the penalty.” City of

 7   Kelso, 137 Wn.2d at 173. Here there was a lack of procedural fairness. Had the City

 8   performed a reasonable investigation before Dingler sent the Notice of Pre-Disciplinary

 9   Hearing (or even before the Pre-Termination Hearing), beyond taking the firefighters’

10   complaints as wholly credible, there is reason to believe the outcome would have, or

11   should have, been different.

12          The Court does not find that Dingler’s decisions in this case were motivated by

13   malice or bias. These need not be established for the Court to conclude that the

14   termination process was not conducted in good faith. After hearing testimony in six days

15   of trial, listening to the audio recording of the pre-termination hearing, and reviewing the

16   admitted documents, the Court concludes that Bathke was not procedurally treated fairly.

17   It is not important that Dingler may have intended to provide a fair process, the record as

18   a whole demonstrates that it was not.

19          Bathke was blind-sided, without any prior notice or warning of the no confidence

20   vote that was suddenly followed with Bathke being placed on administrative leave. 2 An

21
            2
             Dingler testified that she informed Bathke that there was the possibility of a no
22   confidence vote within a day of learning about the vote from Smith. She could not testify as to


     ORDER - 14
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 15 of 28




 1   attempt was made to conduct an investigation through an outside investigator, but when

 2   Nielsen found no evidence of discrimination or harassment, she was relieved of any

 3   further obligation to investigate, though she identified that there might be some

 4   performance issues.

 5          At Dingler’s request, the union president sent the January 7, 2019 memo outlining

 6   the union’s complaints. More troubling is that the memo included an attachment that in

 7   trial was referred to as the Maple Valley letter. 3 This document had been kept, not as a

 8   public document as part of the recruitment process, but by the union president to hold and

 9   bring out at the union meeting that resulted in a no confidence vote. It can only be

10   conjecture that this document served its purpose to bolster the credibility of the

11

12

13   the specific date of the meeting but believed “it was a couple weeks before” the December 13,
     2018 meeting with Captain Krick and Lt. Kuhl. Smith testified that she told Dingler about the
     potential no confidence vote on November 14, 2018. Bathke, however, testified that he was out
14   of state on November 15, 2018, which would logically be the day Dingler informed Bathke about
     the no confidence vote based on her and Smith’s testimonies. Bathke testified that, in fact, he
15   was never told by Dingler or anyone of the possible no confidence vote prior to that vote.
            Dinger testified that Bathke seemed surprised when she informed him of the no
16
     confidence vote after it occurred. Because the date of the alleged meeting was clearly wrong and
     because Bathke seemed surprised, suggesting he was learning about the vote for the first time,
17   the Court finds that, while there may have been a meeting of some nature at some time between
     Bathke and Dingler, there is insufficient evidence to find that Bathke had information about the
18   impending no confidence vote. Further, even if such a meeting occurred with notice of the
     possible vote, this would not qualify as a warning under the City’s progressive discipline policy.
19   Neither Dingler or Smith characterized the passing of the information as a disciplinary warning
     and no written documentation was made of the alleged “warning” as required by the SOG 2000
20   and “recorded in his/her personnel manual” pursuant to the Collective Bargaining Agreement
     between Teamsters Local and City of Ocean Shores.
21          3
               The Maple Valley letter originated from the Maple Valley, Arizona firefighters’ union
     and described Bathke as being deceitful, dishonest, and a snake. Lt. Kuhl physically gave the
22   letter to Dingler and later emailed it to her.



     ORDER - 15
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 16 of 28




 1   firefighters’ complaints and persuade Dingler that the only option available to her was to

 2   replace their supervisor.

 3                                     Progressive Discipline

 4          Bathke argues that Dingler was “mandated” but failed to provide the progressive

 5   discipline processes set out in the PM, the CBA, and SOG 2000. The flaw in this

 6   argument is that each progressive step of discipline, as outlined in these documents, is not

 7   necessary for the City to impose the ultimate discipline of termination. The City retains

 8   the right to terminate employment for just cause if the gravity of the offense is

 9   sufficiently severe.

10                                            Damages

11          Bathke is entitled to an award of damages as a result of the City’s breach of

12   contract. Reinstatement is not requested and, in any case, would not be a viable remedy in

13   the situation that is present here involving a top management position. The calculation of

14   damages was presented through the testimony of CPA David S. Hanson (“Hanson”). The

15   City did not rebut through expert testimony Hanson’s method of calculating damages but

16   challenges the assumption in the calculation that Bathke is, and will remain,

17   unemployable for the ten-year period that Bathke expected to be employed at the City

18   until his planned retirement. The Court accepts Hanson’s methodology.

19          Bathke testified that he has vigorously sought employment, almost exclusively in

20   the fire service, without success. He supported this contention with a log he produced

21   reflecting applications made to employers for a total of 254 positions from February 7,

22   2019 through November 8, 2020.


     ORDER - 16
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 17 of 28




 1          The City, however, challenged the assertion that he has thoroughly exhausted his

 2   possible opportunities through all the available openings posted in the trade publications

 3   Daily Dispatch and firejobs.com. The City pointed to several openings posted in the

 4   Daily Dispatch in the fall of 2020 for which Bathke did not apply.

 5          The Court finds that Bathke took reasonable steps to secure employment in the fire

 6   service and made some effort to seek work in related fields. However, the Court cannot

 7   conclude from the evidence submitted at trial that Bathke is wholly unemployable and

 8   has been forced to an early retirement without prospects for obtaining any gainful

 9   employment. His education, training, skills and experience in management provides

10   marketable skills in many fields of employment. If he were to seek employment with

11   employers in need of middle management, he is likely at some time to be successful. 4

12   Even so, he lost a very well-paying position with benefits, as described in Hanson’s

13   testimony. Because it may take some additional time and effort for Bathke to secure solid

14   and stable employment at a position that is likely going to be less remunerative, the Court

15   finds that the total net present value of his lost future income is 50% of the amount

16   calculated by Hanson. Similarly, whether any such future employment would entail

17   Washington State retirement benefits is uncertain but quite possible; especially since

18   Bathke would have the incentive of seeking employment that would continue his

19

20          4
              In post-trial briefing, Bathke volunteered (after the close of evidence presentation)
     reducing the loss of future income by $19,718 representing income Bathke earned at a temporary
21   position with the California Medical Assistant Teams in connection with setting up a temporary
     field hospital for COVID-19 patients. This evidence, accepted by the City and the Court,
22   supports the Court’s conclusion that he remains employable.



     ORDER - 17
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 18 of 28




 1   participation in a Washington State administered pension fund. Therefore, the Hanson

 2   figure is also reduced by 50%.

 3          The loss calculated by Hanson of future earnings, pension and benefits totals

 4   $1,414,839, reduced by half, and less the $19,718 Bathke earned in a recent temporary

 5   position and $19,474 he received in unemployment benefits equals $668,227.50. In

 6   addition, Bathke has established that by losing this position he also likely lost the

 7   opportunity to have his educational loan forgiven. This amount was calculated to be

 8   $66,149 after being discounted to present value. The total damages awarded to Bathke is

 9   $734,376.50 representing the sum of the lost future income, benefits and loan

10   forgiveness.

11          As the prevailing party, Bathke seeks an award of his reasonable attorney’s fees,

12   citing RCW 49.48.030 as interpreted in International Association of Fire Fighters, Local

13   46 v. City of Everett, 146 Wn.2nd 29 (2002). The City correctly argues that the EEA,

14   which forms part of the employment contract with Bathke, contains the provision that,

15   “The City and Employees shall each be responsible for their own attorney’s fees in any

16   Court action or arbitration proceeding involving this Agreement.” This is an enforceable

17   provision. Bathke’s request for an award of attorney’s fees is denied.

18          In addition to the foregoing, having heard and reviewed the testimony of the

19   witnesses, the evidence of records, and the contentions and arguments of counsel, the

20   Court, in accordance with Rule 52(a) of the Federal Rules of Civil Procedure, makes

21   supplemental findings of fact and conclusions of law as follows:

22


     ORDER - 18
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 19 of 28




 1                                       FINDINGS OF FACT

 2          1.     On March 4, 2017, Plaintiff David Bathke applied for a job as Fire Chief

 3   for the City of Ocean Shores.

 4          2.     As part of the hiring process Mayor Dingler asked that lieutenant Corey

 5   Kuhl conduct a background investigation regarding Bathke.

 6          3.     Prior to being hired, Bathke had several conversations with the Mayor. The

 7   Mayor explained that the City’s fire department faced multiple challenges as it has been

 8   without a fire chief for a number of months. These challenges included excessive

 9   overtime, operating over budget, the City needed to save the positions of seven of its full-

10   time fire fighters, the crew needed to be held accountable, they needed to bring in new

11   digitized record management systems, they needed new safety training, they needed to

12   obtain new equipment, and they needed to negotiate a new union contract.

13          4.     When Bathke interviewed with the City of Ocean Shores, Mayor Dingler

14   had two internal applicants apply for the fire chief position but she did not hire from

15   within. Mayor Dingler testified that she wanted to hire a strong leader to handle these

16   challenges.

17          5.     Bathke was concerned about job security when he was seeking employment

18   at Ocean Shores. He was 56 years old and would be moving from Arizona to Washington

19   and the changes he would be making may not be popular. He told members of the

20   interview panel which included Mayor Dingler that “this is it” for him and agreed to

21   commit to 10 years as fire chief.

22


     ORDER - 19
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 20 of 28




 1          6.       He knew that the Mayor supervised department heads and he was

 2   concerned about a change in leadership after the next election if a new mayor were

 3   elected. He discussed these concerns with Mayor Dingler. Rather than providing Bathke

 4   with his own specific contract, she emailed Plaintiff the Exempt Employees Agreement

 5   that the City uses for all exempt employees, which she stated was “favorable to them.”

 6          7.       On April 13, 2017, Mayor Dingler emailed a copy of the Exempt Employee

 7   Agreement and Exempt Employee Salaries to Bathke. She directed Bathke to the City’s

 8   website to look at the four union contracts to look at their disciplinary procedures. Based

 9   upon his discussion with Mayor Dingler, Bathke understood that as an exempt employee,

10   he had the same corrective, progressive, discipline rights as all of the other collective

11   bargaining units, fire, police, public works, and clerical.

12          8.       The City uses a corrective, progressive discipline process. This policy is

13   contained in each of the following:

14                a. 2014 City Personnel Manual;

15                b. 2018 City Personnel Manual; and

16                c. Standard Guide 2000.1 of the City’s fire department.

17          9.       During trial, both Mayor Dingler and HR Specialist Dani Smith testified

18   that the City utilizes a progressive, corrective discipline policy.

19          10.      The position of Fire Chief for the City of Ocean Shores is included among

20   positions in the City that are subject to an agreement known as the EEA dated April 27,

21   2009. This agreement predated Bathke’s employment with the City. This agreement was

22   provided to plaintiff as the agreement that would govern his employment with the City.


     ORDER - 20
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 21 of 28




 1   Bathke understood it was drafted by the City. Attached as part of the Exempt Agreement

 2   is The Memorandum of Understanding between the City of Ocean Shores and the

 3   Exempt Employees of the City of Ocean Shores. This MOU was signed by Mayor

 4   Crystal Dingler for the City of Ocean Shores on July 25, 2014. Contained in this MOU

 5   are the following terms: “WHEREAS, the members of the Exempt Employees bargaining

 6   unit have agreed to contribute at a higher rate toward their health and welfare benefits.

 7   Now, therefore, the parties agree to modify the terms of the 2009 Exempt Employees

 8   collective bargaining agreement as follows . . . .” (emphasis added).

 9          11.    The Exempt Employee Agreement contained the following language:

10          Initial and Extended Term [s] of Agreement. This Agreement shall continue
            until modified or terminated as set forth below. During the said period, and
11          during any extensions thereafter, Employees’ employment shall not be
            terminated by the City except for “cause”, with the grounds therefor to be
12          the same as those applicable to the City’s union-represented employees,
            including provisions relating to any reduction-in-force.
13
            12.    The City of Ocean Shores has four groups of union-represented employees:
14
     Fire department employees represented by Local 2109 of the International Association of
15
     Firefighters (“IAFF”); and Police, Clerical, and Public Works employees. The bargaining
16
     agreements for all four bargaining units require “cause” for discipline. Each agreement
17
     requires that all allegations of wrongdoing be timely, thoroughly, and fairly investigated.
18
     The agreements also require that any discipline be subject to a progressive, corrective
19
     process where the employee is counseled and given the opportunity to correct any
20
     perceived defective conduct or behavior.
21

22


     ORDER - 21
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 22 of 28




 1          13.     The personnel manual at the time Bathke was hired was dated 2014. In

 2   August 2018, the City adopted a revised Personnel Manual.

 3          14.     Bathke’s personnel file did not contain any complaints, write-ups, or

 4   evidence of workplace issues.

 5          15.     Bathke never had a performance review during the time that he served as

 6   the City’s fire chief.

 7          16.     During the time that Bathke was the fire chief, he held monthly Officers

 8   meetings and quarterly Safety Meetings. These meetings contained an open Round Table

 9   Segment that allowed the firefighters to voice any concerns or complaint. Minutes were

10   kept of all of these meetings. The minutes do not reflect any complaints or concerns

11   about Bathke’s management decisions, his management style, or any equipment purchase

12   decisions.

13          17.     There is no evidence of any complaint made against Bathke’s management

14   decisions, his management style, or equipment purchase decisions despite the fact that the

15   City maintains strict non-retaliation policies, Ocean Shores Personnel Manual: 1.050

16   Work Place Harassment, and 8.765 Complaint Procedures, and OSFD O.D. 2000.02,

17   Open Reporting of Workplace Risk, Wrongdoing, or Harassment, which promotes the

18   free expression of employee complaints or concerns.

19          18.     On December 13, 2018, Lt. Kuhl and Capt. Krick met with Mayor Dingler

20   and Dani Smith and advised them that the union had taken a vote of no confidence in

21   Chief Bathke at the previous union meeting on December 10, 2018. Lt. Kuhl presented

22   the Maple Valley letter as part of the complaints the union members had against Bathke.


     ORDER - 22
              Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 23 of 28




 1   They stated that if she did not do what they asked they would take it to the “press and

 2   news.”

 3            19.   On December 14, 2018, Mayor Dingler placed Bathke on paid

 4   administrative leave and had him escorted off of the City’s property.

 5            20.   After Bathke was placed on administrative leave, the damaging Maple

 6   Valley letter was placed in his personnel file and was provided to the public.

 7            21.   After Mayor Dingler placed Bathke on administrative leave, Mayor Dingler

 8   and Dani Smith met with 12 fire department employees (11 firefighters and

 9   administrative assistant Courtney Beebe), who described their feelings when they met

10   with Mayor Dingler. Including volunteer firefighters (i.e., non-union firefighters), the

11   City’s department consisted of about 30 firefighters.

12            22.   Prior to the being placed on administrative leave, Bathke had no notice or

13   knowledge that there were major issues between him and the union.

14            23.   The Mayor headed the investigation of the allegations made against Bathke.

15   However, in conducting the investigation, neither she or anyone on behalf of the City (1)

16   spoke to Bathke; (2) spoke to any witnesses on his behalf; and (2) nor viewed any

17   documentary evidence on Bathke’s behalf. Mayor Dingler’s investigation was limited to

18   speaking to some of the union firefighters.

19            24.   In early January 2019, the City hired a workplace investigator, Robin

20   Nielson, to investigate the reasons behind the no confidence vote.

21            25.   The agreement with Nielson specifically stated that she was to investigate

22   the reasons behind the no-confidence vote.


     ORDER - 23
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 24 of 28




 1          26.      Nielson never spoke to Bathke or anyone on his behalf.

 2          27.      The Mayor concluded her investigation by January 16, 2018. The City

 3   declined to have Nielson prepare a report. The Mayor never spoke to Nielson about her

 4   findings or conclusions. By the time Mayor Dingler concluded her investigation, she was

 5   aware of the Officers Meetings minutes that were available in writing, but she did not

 6   review them to see if any of the allegations by the union members were true or false.

 7          28.      On the same day, the City informed Nielson to cease her investigation, and

 8   Mayor Dingler emailed a letter to Bathke informing him that she did “not see a path

 9   forward for him” and presented him with a separation agreement and a draft resignation

10   letter. The letter also stated that Bathke may consult with an attorney.

11          29.      In response to this letter, Bathke hired an attorney who presented the City

12   with a letter suggesting that the parties attempt to mediate the situation so that Bathke

13   could return to work. The City did not respond this request.

14          30.      The City did not attempt to put together a Personal Improvement Plan or

15   fashion any type of progressive, corrective discipline for Bathke.

16          31.      After Bathke was put on leave on December 14, 2018 no one from the City

17   contacted him to inform of any wrongdoing he had engaged in for a period of two months

18   when on February 13, 2019 the City presented him with a “Summary of Charges.”

19          32.      The Summary of Charges contained allegations from some of the union

20   firefighters.

21          33.      Other than speaking to the complaining union firefighters, the Mayor did

22   not verify the truth of the allegations made in her summary of charges. The summary of


     ORDER - 24
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 25 of 28




 1   charges contained numerous inaccuracies, but the Mayor did not uncover these

 2   inaccuracies as she failed to independently verify the allegations.

 3          34.    From the time that Bathke was put on leave on December 14, 2018, not one

 4   person or representative from the City ever contacted him to interview him regarding the

 5   reasons why he had been put on leave. Bathke had no knowledge of any perceived issues

 6   until two months later when the City presented a Summary of Charges.

 7          35.    On March 12, 2019, Mayor Dingler served as the hearing officer for

 8   Bathke’s pre-disciplinary hearing. This was not an evidentiary hearing and no witnesses

 9   were permitted according to the City’s policy.

10          36.    The pre-disciplinary hearing, which occurred four months after Bathke was

11   put on leave, was the first time that the City heard from Bathke.

12          37.    Employment dispute expert, Deborah Diamond, testified that the pre-

13   disciplinary hearing must never be the first time that the employer hears from the

14   accused. This is, in fact, listed in recognized employment dispute guidelines as one of the

15   ten greatest mistakes. Diamond also testified that the decision maker must be different

16   that the person who investigated this matter. However, the Mayor acted as both the

17   investigator and the decisionmaker.

18          38.    On March 22, 2019, the Mayor issued her decision terminating Bathke’s

19   employment with the City.

20          39.    Since being fired, Bathke has applied for more than 250 jobs. These include

21   not only both executive and non-executive positions in the fire fighting and emergency

22


     ORDER - 25
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 26 of 28




 1   management system industries but also in industries unrelated to these industries. They

 2   also include jobs throughout the country.

 3          40.    Despite applying for such jobs, Bathke has not been able to find another

 4   full-time permanent job.

 5          41.    By being fired, Chief Bathke not only lost his annual salary and health

 6   insurance, but also benefits including retirement benefits and benefits relating to

 7   forgiveness of student loans.

 8          42.    The amount of damages incurred by Chief Bathke total $780,523. This

 9   consists of the following:

10           Past Lost Salary from Termination Date
             Through December 31, 2019                                            $90,880
11           Future Lost Salary from January 1, 2020
             Through Expected Retirement
12           (discounted to present value)                                      $812,162
             Loss Pension Benefits
13           (discounted to present value)                                      $498,486
             Past Lost Dental Insurance Benefits from
14           Termination Through December 31, 2019                                 $1,080
             Past Lost Life Insurance Benefits from
15           Termination Through December 31, 2019                                   $333
             Lost Dental Insurance Benefits
16           (discounted to present value)                                         $9,113
             Lost Life Insurance Benefits
17           (discounted to present value)                                         $2,785
             Total Future Lost Salary, Pension, and
18           Insurance Benefits                                               $1,414,839
             Less 50% Discounted Rate of Future Lost
19           Salary, Pension, and Insurance Benefits                         $707,419.50
             Forgiveness of Loan
20           (discounted to present value)                                       $66,149
             Total Damages:                                                  $773,568.50
21
              Less Unemployment Benefits Received                                $19,474
22            Net After Unemployment Benefits                                $754,094.50


     ORDER - 26
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 27 of 28




 1               Less Wages: Cal-Mat Covid-19
                 Temporary Assignment from December
 2               14, 2020 to March 22, 2021                                       $19,718
                 Bathke’s Damages:                                            $734,376.50
 3
                                      CONCLUSIONS OF LAW
 4
            1.       This is a breach of contract case.
 5
            2.       The Court initially had jurisdiction pursuant to 28 U.S.C. § 1331 (federal
 6
     question) but now has jurisdiction pursuant 28 U.S.C. § 1367 (supplemental jurisdiction).
 7
     The Court has personal jurisdiction over the parties.
 8
            3.       Bathke’s employment was governed by the Exempt Employee Agreement,
 9
     plus the Union Contract, which states that Bathke could not be terminated “except for
10
     “cause” with the grounds therefor to be the same as those applicable to the City’s union-
11
     represented employees, including provisions relating to any reduction-in-force.”
12
            4.       Extrinsic evidence shows that, with respect to union represented
13
     employees, the City has a progressive, corrective discipline process.
14
            5.       The standard in Baldwin v. Sister of Providence in Washington, 112 Wn.2d
15
     127 (1989), applies and was not met. This is because the Baldwin standard of discharge
16
     must satisfy the following elements:
17
            a. Fair and honest reason regulated by good faith on the part of the City;
18
            b. Reasons which are not arbitrary, capricious, or illegal;
19
            c. Reasons which are based on facts supported by substantial evidence; and
20
            d. Which is reasonably believed by the employer to be true.
21
     Id. at 139.
22


     ORDER - 27
            Case 3:19-cv-05338-BHS Document 122 Filed 04/15/21 Page 28 of 28




 1          6.      The City has breached this standard by failing to act reasonably and use

 2   good faith in properly investigating the allegations or providing a fair process to Chief

 3   Bathke.

 4          7.      The City breached its agreement with Bathke.

 5          8.      As a result of the breach, Bathke suffered damages in the amount of

 6   $734,376.50.

 7          9.      Since the dispute arose regarded the EEA, each party “shall be responsible

 8   for their own attorney’s fees in any Court action[.]” No award of attorney’s fees is made.

 9          Dated this 15th day of April, 2021.

10

11

12
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 28
